PER CURIAM.
Donald W. Adams appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the denial of the issues raised by Adams without discussion. Although we requested supplemental briefing regarding a potential issue relating to the charging document, we conclude that any such issue must first be addressed by the trial court. Therefore, we affirm without prejudice to any right Adams may have to file a timely, legally sufficient postconviction motion in the trial court. See Whitehead v. State, 884 So.2d 139 (Fla. 2d DCA 2004).
Affirmed.
CASANUEVA, SILBERMAN, and VILLANTI, JJ., concur.